Case 2:18-cr-00121-PSG Document 288-4 Filed 12/12/19 Page 1 of 11 Page ID #:1987




                          Exhibit D
Case 2:18-cr-00121-PSG Document 288-4 Filed 12/12/19 Page 2 of 11 Page ID #:1988

                                                                               1


   1                         UNITED STATES DISTRICT COURT

   2                        CENTRAL DISTRICT OF CALIFORNIA

   3                                      ---

   4                HONORABLE S. JAMES OTERO, JUDGE PRESIDING

   5                                      ---

   6

   7

   8    UNITED STATES OF AMERICA,             )
                                              )
   9                                          )
                                              )
 10                       Plaintiff;          )
                                              )No. CR 18-121SJO
 11                 VS                        )
                                              )
 12     CARLOS MIGUEL FERNANDEZ,              )
        EDWARD YASUSHIRO ARAO,                )
 13                                           )
                                              )
 14                  Defendants.              )
        ______________________________        )
 15

 16
                         Reporter's Transcript of Proceedings
 17                              JURY TRIAL - DAY SIX
                                Los Angeles, California
 18                          WEDNESDAY, NOVEMBER 20, 2019

 19

 20

 21

 22

 23                        Anne Kielwasser, CRR, RPR, CSR
                           Federal Official Court Reporter
 24                        350 WEST 1ST Street, Room 4455
                            Los Angeles, California 90012
 25                           Telephone: (213) 894-2969
                              anne.kielwasser@gmail.com


                             UNITED STATES DISTRICT COURT
Case 2:18-cr-00121-PSG Document 288-4 Filed 12/12/19 Page 3 of 11 Page ID #:1989

                                                                               2


   1                            A P P E A R A N C E S

   2

   3    ON BEHALF OF THE PLAINTIFF:

   4    Katherine A Rykken
        Veronica Dragalin
   5    AUSA - Office of US Attorney
        General Crimes Section
   6    312 North Spring Street Suite 1200
        Los Angeles, CA 90012
   7    213-894-3659
        Fax: 213-894-0141
   8    Email: Katherine.rykken@usdoj.gov
        Email: Veronica.dragalin@usdoj.gov
   9

 10
        ON BEHALF OF THE DEFENDANT EDWARD Y. ARAO:
 11

 12     Edward M Robinson
        Rachel Robinson
 13     Edward M. Robinson A Professional Law Corporation
        21515 Hawthorne Boulevard Suite 730
 14     Torrance, CA 90503
        310-316-9333
 15     Fax: 310-316-6442
        Email: Eroblaw@gmail.com
 16
        Lisa Victoria Houle
 17     Houle Law APC
        1230 Rosecrans, Suite 300
 18     Manhattan Beach, CA 90266
        424-332-9079
 19     Lisa@houle-law.com

 20
        ON BEHALF OF THE DEFENDANT CARLOS M. FERNANDEZ:
 21
        Ambrosio Eduardo Rodriguez
 22     Michael J Hanagan
        The Rodriguez Law Group
 23     626 Wilshire Boulevard Suite 460
        Los Angeles, CA 90017
 24     213-995-6767
        Email: Aer@aerlawgroup.com
 25



                            UNITED STATES DISTRICT COURT
           Case 2:18-cr-00121-PSG Document 288-4 Filed 12/12/19 Page 4 of 11 Page ID #:1990

                                                                                          3


08:35:16      1    WEDNESDAY, NOVEMBER 20, 2019                              8:30 A.M.

08:35:16      2                                    ~ ~ ~

08:35:16      3                            JURY TRIAL - DAY SIX

09:06:51      4                                     ~ ~ ~

09:06:51      5                  THE COURT:    We're back on the record on the United

09:06:53      6    States versus Arao and Fernandez.

09:06:54      7                       We have counsel present with the defendants

09:06:58      8    present.

09:06:59      9                       Please have a seat.

09:07:00    10                        So, we have some preliminary matters to

09:07:03    11     cover.    First, I want to make sure that the lawyers have had

09:07:05    12     an opportunity yesterday to review and examine all the

09:07:09    13     exhibits that will be provided to the jury.

09:07:11    14                        Has that been done?

09:07:13    15                   MS. DRAGALIN:    Yes, Your Honor.

09:07:18    16                   MR. HANAGAN:    We did, Your Honor.

09:07:20    17                   THE COURT:    And I want to make sure that we have

09:07:21    18     copies for each of the jurors -- regarding the jury

09:07:25    19     instructions.

09:07:25    20                   MS. RYKKEN:    We do.   I'll note that defense

09:07:27    21     counsel for defendant Arao took a copy.         I don't know if it

09:07:30    22     was put back.

09:07:33    23                   THE COURT:    And I noticed that Mr. Robinson is not

09:07:35    24     here today.

09:07:37    25                   MS. ROBINSON:    He is just downstairs on another



                                       UNITED STATES DISTRICT COURT
           Case 2:18-cr-00121-PSG Document 288-4 Filed 12/12/19 Page 5 of 11 Page ID #:1991

                                                                                           4


09:07:40      1    case.    He will be available.

09:07:42      2                 THE COURT:    Okay.   Yeah, there are certain issues

09:07:48      3    that we need to discuss this morning, and Mr. Robinson is

09:07:51      4    required to be here.      I understand he's in another court.

09:07:54      5    So, when he arrives, we can take up those issues.

09:07:57      6                       And I want to make sure that the defense has

09:08:00      7    had an opportunity to review all of the jury instructions and

09:08:04      8    the government to make sure that all of the instructions that

09:08:07      9    will be given to each of the jurors are all in order and are

09:08:11    10     agreed to.

09:08:12    11                        Has that been done?

09:08:13    12                  MS. RYKKEN:    Yes, Your Honor.

09:08:15    13                  MS. ROBINSON:     Yes, Your Honor.

09:08:16    14                  THE COURT:    And then we have the verdict form.

09:08:19    15     Verdict form that has been reviewed by everyone.           We have --

09:08:22    16                        Mr. Rodriguez is not here.

09:08:26    17                  MR. HANAGAN:     Your Honor, Mr. Rodriguez is here.

09:08:28    18     He just stepped out for a moment.        We've reviewed the verdict

09:08:32    19     form.

09:08:32    20                  THE COURT:    Okay.   And you're here on behalf of

09:08:33    21     your client.

09:08:35    22                  MR. HANAGAN:     Yes, that's correct.

09:08:39    23                  THE COURT:    So, are there any housekeeping matters

09:08:42    24     to address before we move to the new motion that has been

09:08:47    25     filed this morning?



                                       UNITED STATES DISTRICT COURT
           Case 2:18-cr-00121-PSG Document 288-4 Filed 12/12/19 Page 6 of 11 Page ID #:1992

                                                                                           5


09:08:48      1                 MS. RYKKEN:    The only other item going back to the

09:08:51      2    jury is the trial indictment, which I've given to both

09:08:54      3    defense counsel.     So, I assume they have read it and that

09:08:56      4    they are fine with it.

09:08:58      5                 MS. ROBINSON:     Yes, we have, Your Honor.

09:09:00      6                 MR. HANAGAN:     We have, Your Honor.

09:09:01      7                 THE COURT:    And when will Mr. Robinson arrive?        Do

09:09:01      8    you have an --

09:09:05      9                 MS. ROBINSON:     He was not expecting to be here

09:09:08    10     this morning.     So --

09:09:09    11                        We are in contact with him right now.         He's

09:09:11    12     representing another witness in another trial, so --

09:09:14    13                  THE COURT:    So, when -- I'm not sure.

09:09:16    14                        Is he in another court?

09:09:19    15                  MS. ROBINSON:     He is in Judge Phillips's court.

09:09:23    16                  THE COURT:    Okay, when is he going to conclude

09:09:26    17     with Judge Phillips?

09:09:27    18                  MS. HOULE:    Your Honor, let me say this.       If you

09:09:30    19     need Mr. Robinson here now, we will get him here now.

09:09:36    20                  THE COURT:    Okay, let's have Mr. Robinson here.

09:09:36    21                  MS. HOULE:    Okay.   Thank you.

09:09:43    22                  THE COURT:    And I don't want to disrupt Judge

09:09:46    23     Phillips's proceedings, so I want to make sure that he's

09:09:49    24     brought here after he concludes whatever he needs to conclude

09:09:52    25     with Judge Phillips.      Okay?



                                       UNITED STATES DISTRICT COURT
           Case 2:18-cr-00121-PSG Document 288-4 Filed 12/12/19 Page 7 of 11 Page ID #:1993

                                                                                          6


09:10:12      1                 MS. HOULE:    I see Mr. Robinson coming in, Your

09:10:16      2    Honor.

09:10:16      3                 THE COURT:    Okay, Mr. Robinson has arrived.

09:10:21      4                       The Court is in receipt of the defendants --

09:10:32      5    Mr. Arao's motion for a curative instruction regarding the

09:10:35      6    government's impermissible arguments on rebuttal, and those

09:10:38      7    are -- that's a caption of the motion, and the government has

09:10:42      8    filed an opposition thereto.

09:10:46      9                       The requests for a curative instruction is

09:10:51    10     based on what occurred yesterday, and that is certain

09:10:54    11     arguments made by the government, Ms. Dragalin, regarding

09:11:01    12     evidence of Mr. Arao's or Officer Arao's straw purchases as

09:11:09    13     substantive evidence of guilt.

09:11:11    14                        The Court sustained the objections of defense

09:11:16    15     counsel at that time.      I understand that the government is

09:11:24    16     concerned about the Court sustaining the objections.           That

09:11:28    17     being said, the Court stands by its sustaining the objection.

09:11:32    18     The request for a curative instruction is denied.

09:11:36    19                        Separate and apart from that, Mr. Robinson,

09:11:39    20     your conduct yesterday was totally unacceptable.           You lost

09:11:43    21     your composure in open court, you directed certain of your

09:11:46    22     comments to -- comments for the lawyers representing the

09:11:50    23     government here and not to the Court.         Your conduct was

09:11:57    24     hostile and open, unprofessional.        You also were

09:12:02    25     disrespectful of Mr. Jenkins.



                                       UNITED STATES DISTRICT COURT
           Case 2:18-cr-00121-PSG Document 288-4 Filed 12/12/19 Page 8 of 11 Page ID #:1994

                                                                                             7


09:12:05      1                       Mr. Jenkins has been a lawyer in this Court

09:12:08      2    on a number of occasions, on a number of trials.           I've known

09:12:11      3    him for a number of years.       He's a very honorable person.        I

09:12:14      4    do not know the two prosecutors here, but I know Mr. Jenkins.

09:12:19      5    And so at the very least I would suggest that you apologize.

09:12:23      6                 MR. ROBINSON:     Your Honor, I apologize to the

09:12:25      7    Court.    I have apologized to Mr. Jenkins.       I've had the same

09:12:28      8    experience with him.      And, Your Honor, I take the Court's

09:12:31      9    admonition very seriously.       I do apologize, and I will not

09:12:35    10     allow that to happen again.

09:12:36    11                  THE COURT:    Thank you.

09:12:37    12                        With that being said, is there anything else

09:12:39    13     to handle?

09:12:40    14                        We're waiting for the jury to return.

09:12:44    15                  COURT CLERK:     They're all here.

09:12:46    16                  THE COURT:    I think the jury is all here.

09:12:49    17                        Yes.

09:12:50    18                  MR. ROBINSON:     I'm sorry, Your Honor.

09:12:56    19                  THE COURT:    I think Ms. Robinson would like to

09:12:58    20     address the Court.

09:12:59    21                  MR. ROBINSON:     She would, but before we do that,

09:13:02    22     Your Honor, I appreciate the Court's indulgence.           I have a

09:13:03    23     witness who's testifying in front of Judge Phillips, and

09:13:07    24     Ms. Robinson is supposed to be capable of doing this.

09:13:08    25                        Would the Court please excuse me so that I



                                       UNITED STATES DISTRICT COURT
           Case 2:18-cr-00121-PSG Document 288-4 Filed 12/12/19 Page 9 of 11 Page ID #:1995

                                                                                          8


09:13:11      1    can be down there?      I don't know that it's necessary for me

09:13:14      2    to be here for the concluding instructions.

09:13:16      3                 THE COURT:    No, I needed you here this morning for

09:13:19      4    the Court to make reference to the conduct yesterday.           That's

09:13:22      5    been done.

09:13:22      6                 MR. ROBINSON:     Thank you, Your Honor.      May I be

09:13:24      7    excused?

09:13:25      8                 THE COURT:    Yes.

09:13:26      9                 MR. ROBINSON:     Thank you.

09:13:27    10                  MS. ROBINSON:     Good morning, Your Honor.

09:13:30    11                        I just have a brief comment in light of the

09:13:32    12     Court's denial of our motion.

09:13:36    13                        I just would like to address and make clear

09:13:39    14     the fact that in the government's opposition to our motion,

09:13:43    15     they cite to the audit report which was never introduced into

09:13:43    16     evidence.

09:13:43    17                        The testimony in the trial elicited for

09:13:56    18     direct and on cross-examination by their witness was that

09:13:58    19     there were two issues with the audit report, that the audit

09:14:02    20     report -- they were concerned about some of the buyers, and

09:14:05    21     that Officer Fernandez came up.

09:14:07    22                        To the extent that the government now

09:14:09    23     attempts to rely on that audit report not in evidence to

09:14:15    24     support its position, we would argue is further improper

09:14:20    25     conduct, and we would request that the Court take that into



                                       UNITED STATES DISTRICT COURT
       Case 2:18-cr-00121-PSG Document 288-4 Filed 12/12/19 Page 10 of 11 Page ID #:1996

                                                                                      9


09:14:26    1   consideration in light of the continued efforts to improperly

09:14:35    2   introduce arguments and evidence that the government should

09:14:38    3   not have.

09:14:39    4                THE COURT:    The request for a curative instruction

09:14:41    5   is denied.

09:14:42    6                      And now let's bring the jury out, please.

09:17:33    7                (Following proceedings were held in the presence

09:17:33    8   of the jury.)

09:17:34    9                THE COURT:    Okay, we have our jury assembled today

09:17:36   10   with the alternates.

09:17:37   11                      Please have a seat.

09:17:39   12                      Okay, the case has concluded, obviously,

09:17:41   13   yesterday.    So, this morning you're going to start your

09:17:44   14   deliberations.     You'll have in the jury room -- you're going

09:17:49   15   to have the jury instructions that I read to you yesterday.

09:17:52   16   Those instructions will guide you on the law that you must

09:17:54   17   apply to the case.     You will recall that at the beginning of

09:18:00   18   case you took an oath to do that.

09:18:01   19                      Separate and apart from that, you're going to

09:18:04   20   have all of the exhibits that have been received into

09:18:06   21   evidence.    There were certain exhibits that may have been

09:18:08   22   referenced through the course of trial that have not been

09:18:11   23   received.    If you do not have those exhibits back there, it's

09:18:15   24   because those exhibits have not been received into evidence

09:18:18   25   and not for your consideration then.



                                   UNITED STATES DISTRICT COURT
Case 2:18-cr-00121-PSG Document 288-4 Filed 12/12/19 Page 11 of 11 Page ID #:1997

                                                                              29


   1                               C E R T I F I C A T E

   2     I hereby certify that the foregoing is a true and correct

   3     transcript of the stenographically recorded proceedings in

   4     the above matter.

   5     Fees charged for this transcript, less any circuit fee

   6     reduction and/or deposit, are in conformance with the

   7     regulations of the judicial conference of the United States.

   8

   9

  10     /S/Anne Kielwasser                         12/03/2020
                                                    ___________________
  11     Anne Kielwasser, CRR, RPR, CSR             Date
         Official Court Reporter
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                            UNITED STATES DISTRICT COURT
